DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated June 25, 2020 claims 1-3, 7-9, 13-16 and 20-23 were pending and claims 1-3, 7-9, 13-16 and 20-23 stood rejected.  Claims 1, 7, 13 and 20 have been amended.  No claims have been added or cancelled.  Claims 1-3, 7-9, 13-16 and 20-23 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-3, 7-9, 13-16 and 20-23 has been fully considered but is not persuasive.  Controlling the display of content is not a technological improvement but is instead simply a business practice and as the process can be performed in the human mind is an abstract idea in itself that cannot be the basis for forming a practical application under the 2019 PEG.  Simply citing a case that was found eligible (Enfish) and providing a conclusory argument that the claimed invention is similar to that case without establishing a clear nexus between the claimed invention and the cited case is also not an argument that can be viewed as persuasive.  Therefore the present rejection under section 101 will be maintained.
Applicant’s argument with regard to the 35 U.S.C. § 102 (e) rejection of claims 1-3, 7-9, 13-16 and 20-23 has been fully considered but is not persuasive.  A “firewall creative server…”, (0025) “The firewall component, among other things, is integrated into an advertisement or content serving environment…”) (Examiner emphasis added) where the term is not described in any structural terms but only with functional language.  Devaraj discloses that the “front end service 220 is configured to receive the advertisement request from the web-based property and determine whether the web-based property is of sufficiently high quality to receive the requested advertisement” (0040).  Clearly this is a sufficient teaching to read on the term “firewall component”.  Furthermore the front-end service 220 is positioned per both Figures 2 and 3 between the web-based property 210 which per Devaraj “Advertisements may be stored in association with the front end service 220, the publication database 250, or any other database (not shown) that is accessible by the front end service 220” (0041) which is a clear indication that the front-end service can be separate from the advertisement network.  Furthermore given the absence of any meaningful definition of what constitutes a “content server”, particularly in light of the explicit absence of the term in the written disclosure and given that the term’s only 
Claim Interpretation
The terms “advertising network” can be found in the disclosure at paragraphs 0003, 0004, 0030, 0033, 0039-0041, 0050 and Figures 1-3.  As no particular definition of an advertising network is present nothing within the disclosure can be viewed as providing a controlling definition for the term.  From the standpoint of a computer architecture a network is simply a collection of two or more devices that can communicate with each other.  Because from the standpoint of programmed computers the modifier “advertising” would only reflect either the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the network and therefore the broadest reasonable interpretation of the term is simply network.
The term “content server” can indirectly be found in the disclosure at paragraphs 0008 and 0025.  No controlling definition is present in the disclosure.  The broadest reasonable interpretation of the term is simply a server.
The claims recite the term “sitelet” which as noted in a previous Office Action (September 9, 2016) is a term in the art that has a special meaning “A sitelet is a small section of a Web site that has a special purpose and identity”.  However per paragraph 0045 the term is not being used to describe a small section of a Web site but is instead being used to describe collections of web pages that have been grouped by the nature of the content contained within the web page (“In some embodiments, rating database 140 and/or any other suitable component can determine whether a web page or an entire website includes objectionable or barred content.  In some embodiments, rating database 140 can use sitelets, where the plurality of web pages that comprise the World Wide Web can be divided into sitelets”) (see also 0040, 0042-0044, 0047) and have been placed into a database.  Therefore the common meaning of the term is not within the scope of the claims and the term sitelet will be broadly viewed as reading on any form of organizing web pages based on the nature of the contained content.
The claims recite the term “redirection” or some form of the term redirect.  While the communication shown in Figure 3 between elements 310 and 330 can be viewed as a form of redirection the operation where the firewall component 340 sends a message back to the ad network 330 cannot be viewed as a true redirection.  The message http://failbackurl does not meet the common definition of a redirection as the ad network 330 does not actually use this pseudo URL to go to a website titled “failbackurl” but merely treats this as a message to serve a different advertisement on the web page per 
The term “advertising device” is not present in the disclosure.  However as an advertising network is present and a network is defined as being a collection of two or more devices it would be reasonable to view an advertising device as simply being a device present on an advertising network.  To the extent that the term “advertising” only reflects the intended use (MPEP § 2103 I C) or the nature of the material being communicated (MPEP § 2111.05 I B), neither term patentably distinguishes the device and therefore the broadest reasonable interpretation of the term is simply device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-9, 13-16 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. (Currently Amended) A method for managing advertisement adjacencies, the method comprising:

determining, using the hardware processor, a pre-defined group of web pages that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups;
determining, using the hardware processor, a sitelet score associated with the pre-defined group of web pages that the web page belongs;
determining, using the hardware processor, whether to transmit the redirected advertisement call to the advertisement server or back to the advertisement network based on the sitelet score;
in response to determining that the redirected advertisement call should not be transmitted to the advertisement server based on the sitelet score and should be transmitted to the advertising network, inserting, using the hardware processor, an indication into the redirected advertisement call, wherein the indication indicates that the redirected advertisement call was not transmitted to the advertisement server due to the sitelet score associated with the pre-defined group of web pages that the web page belongs; and

The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving an advertisement call from a publisher, determining a pre-defined group of web pages that the web page belongs, determining a sitelet score, determining whether to transmit the call, in event that the advertisement call should not be transmitted inserting an indication into the advertisement call and transmitting the advertisement call to an advertisement network where the call originated.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations are directed towards determining the whether the content should be published on the web page based on a scoring of the web page and parameters associated with the content.  Advertising is an activity that is identified as being within one of the groupings of organizing human activity as part of a commercial or legal interaction and as the claim is directed towards determining whether the web page into which the advertisement is being placed is within the guidelines or parameters associated with the advertisement it can also be viewed as a manner of managing business relations which is also identified by the guidelines as being within a method of organizing human activity.  Determining whether or not web pages contain content that 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network, the advertising server and the advertising device do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall component.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the advertisement call stack is made other than simply reciting the existence of the call stack in paragraphs 0010, 0017 and 0018.  Per paragraph 0031 the publisher can redirect (forward as noted in the claim interpretation section regarding the uncommon 
Dependent claims 2 and 3 merely extend the abstract idea of claim 1 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 1.  Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either appropriate web pages are selected or inappropriate web pages are not selected for matching with a particular advertisement the claim must be viewed as performing no other function than emulating human thought (“method that can be performed by human thought alone is merely abstract idea and is not patent-eligible under 35 U.S.C. §101”, (Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).  No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 2-3 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than an a firewall component including a hardware processor is present in claims 1-3 and the recitations regarding the advertisement network, the advertising device and the advertiser server can simply be viewed as pre-solution and post-solution activity.  As recited in the claims no technological improvement to any element is being made (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and therefore are similarly directed towards well-understood, routine, conventional activity as they are being claimed in a merely generic manner and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 
Claim 7 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 7 recites as follows:
7. (Currently Amended) A system for managing advertisement adjacencies, the system comprising:
a firewall component comprising a hardware processor, wherein the firewall component is positioned between an advertisement network and an advertisement server, and wherein the hardware processor of the firewall component is configured to perform operations including:
receiving, from an advertising device and by the firewall component, a redirected advertisement call for publishing an advertisement on a web page, wherein the redirected advertisement call includes redirection instructions that cause the redirected advertisement call to be transmitted to the firewall component prior to transmitting the redirected advertisement call to the advertisement server for obtaining the advertisement for publishing on the web page;
determining, by the firewall component, a pre-defined group of web pages that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups;
determining, by the firewall component, a sitelet score associated with the pre-defined group of web pages that the web page belongs;
determining, by the firewall component, whether to transmit the redirected advertisement call to the advertisement server or back to the advertisement network based on the sitelet score;

transmitting, by the firewall component, the redirected advertisement call that includes the inserted indication to the advertisement network that is positioned between the advertising device and the firewall component, wherein the redirected advertisement call is made available for publishing the advertisement on another web page.
The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving an advertisement call from a publisher, determining a pre-defined group of web pages that the web page belongs, determining a sitelet score, determining whether to transmit the call, in event that the advertisement call should not be transmitted inserting an indication into the advertisement call and transmitting the advertisement call to an advertisement network where the call originated.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations are directed towards determining the whether the content should be published on the web page based on a scoring of the web page and parameters 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network, the advertising server and the advertising device do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall component.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a 
Dependent claims 8 and 9 merely extend the abstract idea of claim 7 by reciting conditions that figure into evaluating whether the content is deemed appropriate for Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).  No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 8-9 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than an a firewall component including a hardware processor is present in claims 7-9 and the recitations regarding the advertisement network, the advertising device and the advertiser server can simply be viewed as pre-solution and post-solution activity.  As recited in the claims no technological improvement to any element is being made (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving an advertisement call from a publisher, determining a pre-defined group of web pages that the web page belongs, determining a sitelet score, determining whether to transmit the call, in event that the advertisement call should not be transmitted inserting an indication into the advertisement call and transmitting the advertisement call to an advertisement network where the call originated are all operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The elements being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and therefore are similarly directed towards well-understood, routine, conventional activity as they are being claimed in a merely generic manner and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  Therefore claims 7-9 are held as being directed towards ineligible subject matter under section 101.
Claim 13 recites a method and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 13 recites as follows:
13. (Currently Amended) A method for managing advertisement adjacencies, the method comprising:
receiving, using a firewall component positioned between an advertisement network and an advertising server, wherein the firewall component includes a hardware processor, an advertisement call for publishing an advertisement on a web page;
determining, using the firewall component, that the web page belongs to a pre-defined group of web pages, wherein a plurality of web pages are divided into a plurality of pre-defined groups of web pages and wherein each of the plurality of pre-defined groups of web pages includes at least one of the plurality of web pages;
determining, using the firewall component, a sitelet score associated with the pre-defined group of web pages;
determining, using the firewall component, whether the web page is acceptable for publishing the advertisement from the advertisement server based on the sitelet score; and

The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving an advertisement call from a publisher, determining that the web page belongs to a pre-defined group of web pages, determining a sitelet score, determining whether the web page is acceptable, and in response to determining that the web page is not acceptable modifying the advertisement call to include an indication that the advertisement call was redirected.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations are directed towards determining the whether the content should be published on the web page based on a scoring of the web page and parameters associated with the content.  Advertising is an activity that is identified as being within one of the groupings of organizing human activity as part of a commercial or legal interaction and as the claim is directed towards determining whether the web page into which the advertisement is being placed is within the guidelines or parameters associated with the 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network and the advertising server do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall component.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the 
Dependent claims 14-16 merely extend the abstract idea of claim 13 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 13.  Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either appropriate web pages are selected or inappropriate web pages are not selected for matching with a Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).  No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 2-3 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than an a firewall component including a hardware processor is present in claims 13-16 and the recitations regarding the advertisement network, the advertising device and the advertiser server can simply be viewed as pre-solution and post-solution activity.  As recited in the claims no technological improvement to any element is being made (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving an advertisement call from a publisher, determining that the web page belongs to a pre-defined group of web pages, determining a sitelet score, determining whether the web page is acceptable, and in response to determining that the web page is not acceptable modifying the advertisement call to include an indication that the advertisement call was redirected are all operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The elements being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and therefore are similarly directed towards well-understood, routine, conventional activity as they are being claimed in a merely generic manner and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed 
Claim 20 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance as the claim is directed towards one of the four categories of statutory subject matter.  Claim 20 recites as follows:
20. (Currently Amended) A system for managing advertisement adjacencies, the system comprising:
a firewall component comprising a hardware processor, wherein the firewall component is positioned between an advertisement network and an advertisement server, and wherein the hardware processor of the firewall component is configured to perform operations including:
receiving, by the firewall component, an advertisement call for publishing an advertisement on a web page;
determining, by the firewall component, that the web page belongs to a pre-defined group of web pages, wherein a plurality of web pages are divided into a plurality of pre-defined groups of web pages and wherein each of the plurality of pre-defined groups of web pages includes at least one of the plurality of web pages;
determining, by the firewall component, a sitelet score associated with the pre-defined group of web pages;
determining, by the firewall component whether the web page is acceptable for publishing the advertisement from an advertisement server based on the sitelet score; and

The claim is then analyzed under prong one, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim falls within one groupings of abstract ideas enumerated in the guidance.  The claim recites operations of receiving an advertisement call from a publisher, determining that the web page belongs to a pre-defined group of web pages, determining a sitelet score, determining whether the web page is acceptable, and in response to determining that the web page is not acceptable modifying the advertisement call to include an indication that the advertisement call was redirected.  The claim falls within groupings of abstract ideas involving certain methods of organizing human activity which in this particular instance involve advertising, marketing or sales activities or behaviors as the recited operations are directed towards determining the whether the content should be published on the web page based on a scoring of the web page and parameters associated with the content.  Advertising is an activity that is identified as being within one of the groupings of organizing human activity as part of a commercial or legal interaction and as the claim is directed towards determining whether the web page into which the advertisement is being placed is within the guidelines or parameters associated with the 
The claim is then analyzed under prong two, Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance in order to determine if the claim recites additional elements that integrate the abstract idea into a practical application.  While the claim recites a processor the claim does not apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and no improvement is being made to the functioning of the processor.  The recitations regarding the advertising network and the advertising server do not factor into the determination of eligibility as these devices are not performing actual method steps but are only being used to characterize the nature of the data being received by and transmitted from the firewall component.  The firewall component per the written disclosure at paragraph 0002 is used to determine whether a webpage or website contains objectionable content prior to publishing an advertisement on the webpage or website and per paragraph 0006 uses threshold information from a brand manager or advertiser from appearing on sites with objectionable content, barred content, or any other suitable unqualified rating.  The firewall component is described in paragraph 0010 as being configured to operate in an advertisement call stack of the application layer (the processor and memory) however no further description of the 
Dependent claims 21-23 merely extend the abstract idea of claim 20 by reciting conditions that figure into evaluating whether the content is deemed appropriate for pairing with an advertisement and merely add additional layers of abstraction to claim 20.  Furthermore as per the written disclosure at paragraphs 0045-0048 the claimed invention merely categorizes the content of web pages such that either appropriate web pages are selected or inappropriate web pages are not selected for matching with a Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011)).  No additional elements are introduced that would form the basis of a practical application and therefore under prongs one and two of step 2A dependent claims 2-3 are also deemed as being ineligible.
The analysis then proceeds to step 2B in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  No technology other than an a firewall component including a hardware processor is present in claims 20-23 and the recitations regarding the advertisement network, the advertising device and the advertiser server can simply be viewed as pre-solution and post-solution activity.  As recited in the claims no technological improvement to any element is being made (Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1984 (U.S. 2014)), nor is there a technological improvement resulting from an “ordered combination” of elements (Alice at 1981, 1984).  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of receiving an advertisement call from a publisher, determining that the web page belongs to a pre-defined group of web pages, determining a sitelet score, determining whether the web page is acceptable, and in response to determining that the web page is not acceptable modifying the advertisement call to include an indication that the advertisement call was redirected are all operations that have previously been done by human beings or their proxies in the same manner being claimed. It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than conventional computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0060-0070 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a).  The elements being claimed can be viewed as similar to those of MPEP § 2106.05 II regarding presenting offers (OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93) and therefore are similarly directed towards well-understood, routine, conventional activity as they are being claimed in a merely generic manner and are also similar to MPEP § 2106.05(f) regarding the performance of a commonplace business method on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and the additional elements are mere instructions to apply an exception because they do no more than merely invoke computer as a tool to perform an existing process ((“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  In addition no improvement is being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).  Clearly the claims lack any inventive concept sufficient to confer eligibility in light of the fact that the claims are clearly directed 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 7-11, 13-18 and 20-25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Devaraj et al. (U.S. Patent PG Publication 2010/0250331, hereinafter referred to as Devaraj).
As per claims 1 and 7
Devaraj discloses receiving, using a firewall component positioned between an advertisement network and an advertising server, wherein the firewall component  includes a hardware processor, a redirected advertisement call for publishing an advertisement on a web page, wherein the redirected advertisement call includes  redirection instructions that cause the redirected advertisement call to be 
Devaraj discloses determining, using the hardware processor, a pre-defined group of web pages that the web page belongs from a rating database that divides pages into sitelets of pre-defined groups (0025, 0040, 0050-0051)
Devaraj discloses determining, using the hardware processor, a sitelet score associated with the pre-defined group of web pages that the web page belongs (0041, 0043)
Devaraj discloses determining, using the hardware processor, whether to transmit the redirected advertisement call to the advertisement server or back to the advertisement network based on the sitelet score (0042-0043, 0047-0048, 0052).
Devaraj discloses in response to determining that the redirected advertisement call should not be transmitted to the advertisement server based on the sitelet score and should be transmitted to the advertisement network, inserting, using the hardware processor, an indication into the redirected advertisement call, wherein the indication indicates that the redirected advertisement call was not transmitted to the advertisement server due to the sitelet score associated with the pre-defined group of web pages that the web page belongs (0045, 0047, 0052, 0057)
Devaraj discloses transmitting, using the hardware processor, the redirected advertisement call that includes the inserted indication to the advertisement network that is positioned between the advertising device and the firewall component, wherein the redirected advertisement call is made available for publishing the advertisement on 
As per claims 2, 8, 15 and 22
Devaraj discloses receiving code includes one or more advertisement parameters and wherein the one or more advertisement parameters that were appended into the advertisement call by the advertisement network positioned between the advertising device and the firewall component include at least one of: a brand threshold value, an objectionable content threshold value, an advertisement network identification parameter, a publisher identification parameter, an advertiser identification parameter, an advertisement campaign parameter, an advertisement placement parameter, a referring URL parameter, a reporting parameter, a content parameter, an advertisement type parameter, a network guidelines parameter, a log information parameter, a targeting parameter, a firewall behavior parameter, and a tracking parameter (0029-0031, 0037, 0062)
As per claims 3, 9, 16 and 23
Devaraj discloses comparing the one or more advertisement parameters with the sitelet score (0031, 0037)
Devaraj discloses determining whether to transmit the advertisement call based at least in part on the comparison (0031, 0037, 0062).
As per claims 13 and 20
Devaraj discloses receiving, using a firewall component positioned between an advertisement network and an advertising server, wherein the firewall component 
Devaraj discloses determining, using the firewall component, that the web page belongs to a pre-defined group of web pages, wherein a plurality of web pages are divided into a plurality of pre-defined groups of web pages and wherein each of the plurality of pre-defined groups of web pages includes at least one of the plurality of web pages (0025, 0040, 0050-0051)
Devaraj discloses determining, using the firewall component, a sitelet score associated with the pre-defined group of web pages (0041, 0043)
Devaraj discloses determining, using the firewall component, whether the web page is acceptable for publishing the advertisement from the advertisement server based on the sitelet score (0042-0043, 0047-0048, 0052).
Devaraj discloses in response to determining that the web page is not acceptable for publishing the advertisement from the advertisement server based on the sitelet score, modifying, using the firewall component, the advertisement call to include an indication that the advertisement call was redirected from an advertisement server to the advertisement network based on the sitelet score associated with the pre-defined group of web pages, wherein the redirected advertisement call is made available for publishing the advertisement on another web page (0027 “The quality score may then be stored in associating with the web-based property, or an indicator thereof, for reference upon receiving future advertisement requests”, (0042-0043, 0047-0048, 0052).
As per claims 14 and 21
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685